DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 June 2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Office.

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 24 August 2022, with respect to rejections under 35 U.S.C. §112(a) have been fully considered and are persuasive. Applicant has amended the claims to incorporate previously indicated allowable subject matter that sufficiently describes the instant invention to overcome the rejections of record. Accordingly, the 35 U.S.C. § 112(a) rejection of claims 1-11 has been withdrawn. 
Applicant’s amendments and arguments, filed 24 August 2022, with respect to rejections under 35 U.S.C. §103 have been fully considered and are persuasive. Applicant has amended the claims to incorporate previously indicated allowable subject matter not disclosed in the prior art of record. Accordingly, the 35 U.S.C. § 103 rejection of claims 1-11 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is that of Hosoe (cited in the previous office actions).
Hosoe teaches the same materials for slurry components but does not teach the instantly claimed order of mixing which the applicant has presented show unexpected results based on the order of mixing components with the instantly claimed Hansen solubility parameters.
At the time of filing no prior art was found that could be used alone or in combination with other prior art, including the cited prior art, which would have rendered the instant claims anticipated or obvious to a person having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767